299 Md. 72 (1984)
472 A.2d 472
JAMES O. JOHNSON
v.
STATE OF MARYLAND.
No. 14, September Term, 1984.
Court of Appeals of Maryland.
March 15, 1984.
Submitted to MURPHY, C.J., and SMITH, ELDRIDGE, COLE, DAVIDSON, RODOWSKY and COUCH, JJ.
PER CURIAM:

ORDER
It is this 15th day of March, 1984
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, affirmed with costs. See State v. Frazier, 298 Md. 422, 470 A.2d 1269 (1984).
DAVIDSON, J., would reverse for the reasons set forth in her dissenting opinion in State v. Frazier, 298 Md. 422, 464, 470 A.2d 1269, 1291 (1984).